Citation Nr: 1127986	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of pilonidal cyst.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the Veteran had not submitted new and material evidence to reopen previously denied claims for service connection for a back condition and pilonidal cyst.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back condition on the merits and the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a residuals of pilonidal cyst of are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The January 2000 rating decision denying service connection for the Veteran's back disorder was not appealed and is final.

2.  The evidence received since that decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for a back disorder and to remand the claim for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

He asserts that in-service surgical intervention for pilonidal cysts and postoperative care caused current back disability.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a January 2000 decision, the RO denied the Veteran's claim for service connection for a back condition, diagnosed at that time as dorsal kyphosis, dorsolumbar myositis, demineralization of the bone structures, degenerative joint disease and disc space narrowing at L4-L5 and L5-S1 because there was no evidence of these disorders in service nor evidence establishing a link between the disorder and military service.  The evidence of record at the time of the decision included service treatment records, VA examination reports and a statement from a private physician.

Service treatment records revealed treatment for an infected pilonidal cyst.  The Veteran's separation examination mentioned a complaint of acute lumbar strain in November 1953 that was asymptomatic 10 days later.  The 1998 statement from the private physician noted the Veteran had a history of back surgery in service and probably had arthritic changes post surgery.  

The September 1999 VA examination report revealed diagnoses of dorsal kyphosis, dorsolumbar myositis, demineralization of the bone structures, degenerative joint disease and disc space narrowing at L4-L5 and L5-S1.

The evidence received subsequent to the January 2000 rating decision includes a statement from the Veteran's former treating physician wrote a letter on his behalf in May 2010.  The physician noted that objective and subjective signs and symptoms were positive for lumbosacral peripheral neuropathy as well as sensory and motor deficits and advanced degenerative joint disease of the lower lumbosacral spine.  The physician opined that the Veteran's condition was directly a result and related to the pilonidal cyst and the care given while the Veteran was in the Army.  The physician also stated that it is obvious that the Veteran's disease is not due to disc herniations, aging, or degenerative joint disease due to aging.

Such evidence is new in that it was not of record at the time of the prior denial and is material as it provides evidence of a possible relationship between the Veteran's current back disorder and his military service.  Accordingly, as new and material evidence has been received, the claim for service connection for a back condition is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.

REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the veteran's claim for service connection for a back disorder.

The Veteran asserts that in-service surgical intervention for pilonidal cysts and postoperative care caused his current back disability.  

Service treatment records show complaints related to an infected pilonidal cyst beginning around April 1954.  An April 28, 1954 consultation request notes a backache with pilonidal cyst, infected.  That same day the Veteran was referred to the surgical clinic and an incision and drainage of the pilonidal abscess was performed.  The Veteran was allowed convalescent leave from May 14, 1954 to May 24, 1954.  On June 24, 1954 a pilonidal cystectomy was performed.  The Veteran was allowed convalescent leave from July 7, 1954 to July 25, 1954.  An undated clinical record indicates that the Veteran had drainage since definitive surgery for recurrent pilonidal drainage 10 months ago.  Examination disclosed active drainage granulation and recurrence of disease to the lower pole.  The area was too dirty to do an adequate examination; however, there were residual wire sutures easily felt.  The diagnosis was recurrent pilonidal cyst.  A January 1955 narrative summary states that the Veteran had an uneventful recovery following excision of pilonidal cyst and after the usual convalescence in physical reconditioning and when the wound was sufficiently healed, he was returned to duty in an improved condition.  On February 4, 1955 an excision of recurrent pilonidal disease and removal of wire sutures was performed.  It was noted that the Veteran had an area of recurrent pilonidal disease manifested by exuberant granulation tissue, infected, laying at the lower pole of the operative scar.  Examination at separation revealed no back disability.  It is also noted that the Veteran was diagnosed with acute lumbar strain in November 1953.  Ten days later he was reportedly asymptomatic.

After service, the Veteran was afforded a VA examination in September 1963.  He reported having a pilonidal cyst removed during service, which recurred and was operated on again 4 years before the examination.  The impression was recurrent pilonidal cyst, and the examiner noted a draining fistula and multiple scarring about the area.

A private treatment record from June 1998 notes that the Veteran complained of having back problems during his entire adult life, with 2 "back operations" while on active duty.  It was noted that the Veteran was gradually getting worse, probably due to arthritic changes post surgery.  The physician reported that the back problem resulted in a thoraco-lumbar kyphosis.  

The Veteran was afforded a VA spine examination in September 1999.  He reported that several years ago he took a break while loading a truck and was struck in his lower back with a wood box causing injury.  After examination and review of 
x-rays, the examiner diagnosed (1) dorsal kyphosis, (2) dorsolumbar myositis, and (3) demineralization of the bony structures, degenerative joint disease and disc space narrowing at L4-L5 and L5-S1 levels by x-rays of the lumbar spine.  

In May 2010, the Veteran's former treating physician, Dr. Kamlet, wrote a letter on his behalf.  The physician, who had treated the Veteran starting in 1986, noted that when the Veteran came to see him the Veteran had severe back and shoulder pain and stiffness in both legs.  Objective and subjective signs and symptoms were positive for lumbosacral peripheral neuropathy as well as sensory and motor deficits and advanced degenerative joint disease of the lower lumbosacral spine, both knees, and the cervical spine.  The physician commented that these findings were consistent with the Veteran's history regarding a failed surgery and postoperative care and subsequent additional surgeries for failed treatment of a pilonidal cyst.  The physician explained that the Veteran suffered from structural kyphosis originating in the lower spine due to multiple traumas and severe infection on more than one occasion.  According to the physician, when this type of infection goes on for a chronic basis and chronic osteomyelitis has developed, permanent nerve damage ensues and it was his opinion that such injuries are directly a result and related to the pilonidal cyst and the care given while the Veteran was in the Army.  The physician also stated that it is obvious that the Veteran's disease is not due to disc herniations, aging, or degenerative joint disease due to aging.

The Board notes that Dr. Kamlet appears to indicate that he treated the Veteran for 22 years (which would suggest treatment into the mid 2000s).  However, he did not submit his clinical records for his treatment of the Veteran.  Moreover, neither the 1998 private treatment report nor the 1999 VA examination mentioned osteomyelitis.  Thus, on remand, all available clinical records of the Veteran's treatment by Dr. Kamlet should be requested.

In addition, Dr. Kamlet indicated that the Veteran had received treatment at the San Juan, Puerto Rico VA Medical Center (VAMC), possibly for osteomyelitis.  On remand, all treatment records from the San Juan VAMC should be requested.  In addition, the Veteran has indicated he has received treatment from the Miami VAMC.  Treatment records from that facility should also be obtained.  Finally, the Board notes that the Veteran was apparently hospitalized in August 1972 at the Chicago, Illinois VAMC.  Records from that facility should also be requested.

In addition, the Board finds that after the requested records have been obtained to the extent possible, the Veteran's claims file should be forwarded to a VA orthopedic surgeon to obtain an opinion as to whether the Veteran's diagnosed back disorders are related to his pilonidal cyst surgery in service or the acute lumbar strain in service.  The Board notes that the Veteran currently resides in Thailand.  If a current examination is deemed necessary by the physician to render the requested opinions, then an attempt to have the Veteran examined should be made, and the file then returned to the VA orthopedic surgeon to provide the requested opinion following review of the examination results.

A review of the record also reflects that the Veteran's April 2008 notice of disagreement and other correspondence can reasonably be construed as disagreeing with the March 2008 denial of his request to reopen the previously denied claim of entitlement to service connection for pilonidal cyst.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. After securing the necessary release, request all available clinical records of the Veteran's treatment by Dr. Kamlet.  If the records are not available the Veteran should be notified of such.

2.  Request all of the Veteran's treatment records from the San Juan, Puerto Rico and Miami VAMCs.  If the records are not available the Veteran should be notified of such

3.  Request all of the Veteran's treatment records from the Chicago, Illinois VAMC, to specifically include the inpatient treatment in August 1972.  If the records are not available the Veteran should be notified of such.

4.  After the above has been completed and the records associated with the claims file to the extent possible, send the Veteran's claims file to a VA orthopedic surgeon to obtain an opinion as to the possible relationship between the Veteran's back disability (diagnosed as dorsal kyphosis, dorsolumbar myositis, demineralization of the bone structures, degenerative joint disease and disc space narrowing at L4-L5 and L5-S1) and military service, to include the acute lumbar strain and pilonidal cyst surgery noted therein.  Following review of the claims file the examiner should respond to the following questions and provide the medical reasoning for the conclusions reached.

(a)	Is it more likely, less likely or at least as likely as not that the Veteran's diagnosed back disabilities are the result of his surgical and postsurgical care for pilonidal cysts or the acute lumbar strain during service?  In responding to this question, please address the opinion offered by Dr. Kamlet in May 2010. 

(b)	Is the September 1999 VA lumbosacral spine x-ray report consistent with lumbar changes caused by osteomyelitis or infection?  If so, is the osteomyelitis at least as likely as not related to the pilonidal cyst treated in service?

If the orthopedic surgeon determines that he/she cannot provide an opinion without the results of a current physical examination, then attempt to have the Veteran examined in accordance with his current place of residence (presently Thailand) if possible.  Thereafter, return the claims file and any current examination results obtained to the VA orthopedic surgeon to provide the requested opinion.

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and adjudicate the claim for service connection for a back condition on the merits.  If the claim for service connection remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

6.  Issue the Veteran a statement of the case on the issue of whether new and material evidence has been submitted to reopen the claim for service connection for pilonidal cysts, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


